Citation Nr: 1536053	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  12-35 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Entitlement to service connection for vascular headaches.

3.  Whether new and material evidence has been received to reopen a claim for service connection for Bell's palsy, also claimed as a stroke and a cerebrovascular accident (CVA).

4.  Whether new and material evidence has been received to reopen a claim for service connection for global encephalitis, also claimed as a global brain injury and brain disorder.

5.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The appeal was later transferred back to the Providence, Rhode Island VARO, where the Veteran appeared for a Travel Board hearing in May 2014.

All issues, except for the claim for service connection for a hiatal hernia, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the May 2014 hearing, the Veteran's representative, on his behalf,  withdrew the claim for service connection for a hiatal hernia.



CONCLUSION OF LAW

The criteria for withdrawal of substantive appeal of the issue of entitlement to service connection for a hiatal hernia have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202 , 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202 , 20.204.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202 , 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(c).

During the May 2014 Travel Board hearing, the Veteran's representative, on his behalf, withdrew the appeal of the claim for service connection for a hiatal hernia.

In the present case, as the Veteran, through his authorized representative, has withdrawn his appeal as to the claim for service connection for a hiatal hernia, there remain no allegations of errors of fact or law for appellate consideration concerning that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of service connection for that issue, and the appeal is deemed withdrawn and therefore dismissed as to the issue.   


ORDER

The claim of entitlement to service connection for a hiatal hernia is dismissed.



REMAND

This case requires additional development on multiple fronts.  The Board observes that there is extensive documentation showing that the Veteran was previously in receipt of Social Security Administration disability benefits, granted as of March 1991.  The Veteran did specify at his May 2014 hearing that these had later been converted into retirement benefits.  It does not appear that medical documentation corresponding to this grant of disability benefits has ever been received into the claims file.  Accordingly, efforts are needed to obtain these records.  38 C.F.R. § 3.159(c)(2).

As to the claims for service connection, including the claims to reopen, the Veteran has consistently asserted that his neurological problems date back to Reserves duty training in August 1966 in Indiantown, Pennsylvania.  It does not appear that VA has made sufficient efforts to obtain documentation concerning any periods of active duty for training (ACDUTRA) during that time frame, or any corresponding service treatment records during the Reserves period.  The service treatment records currently on file exclusively concern his active duty period, and a request to the National Personnel Records Center (NPRC) from December 1991 concerns only the period of active duty service without reference to a reserve period.  Also, the Veteran has submitted a statement from another veteran, dated in December 1991, indicating that the Veteran was at "summer camp" at Indiantown Gap in August 1966.  Additional efforts in verifying Reserves service and ACDUTRA dates, and any medical treatment therein,  are required.  Id.

Upon a review of the hearing transcript, it also appears that recent neurological treatment records of the Veteran are not up to date.  During the hearing, he reported current treatment from B.N., M.D., and J.S., M.D.  Both doctors recently submitted brief statements in conjunction with the claim in 2014, but not corresponding and up-to-date medical treatment records.  Requests must be made for these up-to-date medical records.  38 C.F.R. § 3.159(c)(1).

As to the claim for an increased rating for bilateral hearing loss, the Veteran was last afforded a VA audiological examination in August 2011, approximately four years ago.  At his May 2014 hearing, his representative asserted that there was an "increase in severity" and submitted an outpatient VA audiological assessment from November 2013 showing some worsening in speech audiometry and certain pure tone thresholds relative to the last examination.  The latter report contains the rather vague statement that the "Veteran's hearing is not socially adequate."  Given this worsening trend and the overall paucity of information of information as to the functional effects of hearing loss on everyday life, the Board finds that a new VA audiological examination is warranted to provide updated information.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide all details about service and treatment in the Reserves in 1966, as pertains to his neurological treatment at that time.  He should also be requested to provide signed release forms, with full address information, for Drs. B.N. and J.S., and to describe the dates of treatment from those providers.  

2.  Contact the National Personnel Records Center (NPRC) and any relevant state National Guard and other service department entities to ensure that all required efforts are made to corroborate the Veteran's Reserves service, including periods of ACDUTRA therein, as well as associated service treatment records.  All efforts in this regard must be documented in the claims file.

3.  If the Veteran provides signed release forms, contact Drs. B.N. and J.S. and request all records of treatment of the Veteran, in line with the requirements of 38 C.F.R. § 3.159(c)(1).  All records received must be added to the claims file.  If the search for such records has negative results, documentation to that effect must be added the claims file.

4.  Based on the above development, ascertain whether additional development (e.g., a VA neurological examination) is required in conjunction with the three service connection claims one appeal.  The results of any such development must be included in the claims file.

5.  Afford the Veteran a VA audiological examination, with an examiner who has reviewed his claims file.  The examiner must conduct pure tone threshold and Maryland CNC speech discrimination testing.  The results of the testing must be described in detail, in the context of whether the hearing loss shown has specific functional effects on everyday life and particular activities.  All opinions and conclusions expressed by the examiner must be supported by a detailed rationale in a typewritten report.

6.  Then, the claims on appeal must be readjudicated.  If the determination of any of these claims remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


